364 S.E.2d 139 (1988)
321 N.C. 589
HUYCK CORPORATION, Huyck Formex Division; Athey Products Corporation; Neuse Plastic Company, Inc.; Chappell Motors, Inc., d/b/a Bostrom Ford; Ronnie R. Bailey and wife, Elsie M. Bailey; Marvin C. Frazier and wife, Lara F. Frazier; Roy W. Wheeler and wife, Betty R. Wheeler; William L. Byrd and wife, Carolyn H. Byrd; Donald M. Whitt and wife, Nancy Garner Whitt; Douglas Walston and wife, Patricia Walston; Howard L. Cash and wife, Margie A. Cash; C.B. Cash and wife, Joyce Cash; C.D. Horton and wife, Mrs. C.D. Horton; Richard A. Cox and wife, Mrs. Richard A. Cox; William L. Robinson and wife, Beatrice Robinson; Joseph L. Savage and wife, Ruby L. Savage; J. Waidas Nines and wife, Mrs. J. Waidas Nines; Morris W. Edwards; William Terry Martin and wife, Carol P. Martin; Charlie H. Sammons and wife, Ruby M. Sammons; George L. Brown, Jr. and wife, Emma Brown; Russell S. Finch and wife, Anne C. Finch; Richard E. Hailey and wife, Becky Hailey; Jerry W. Laws and wife, Pat Laws; James L. Davis and wife, Mrs. James L. Davis; James L. Larson and wife, Lottie Larson; R.D. Beck, Jr. and wife, Mrs. R.D. Beck, Jr.; Louis A. Rollins and wife, Esther Lee Rollins; Dock R. Ray and wife, Lucille Ray; Jodie L. Hockaday; Terry Robert Young and wife, Gayle Young; Jim Hoy and wife, Mrs. Jim Hoy; William E. Alford and wife, Gloria J. Alford; Burley G. Munn and wife, Catherine Munn; William R. Dickerson and wife, Becky Dickerson; A.W. Adams and wife, Mrs. A.W. Adams; Robert Sumerlin and wife, Anna Sumerlin; Thomas J. Pendergrass and wife, Sophie E. Pendergrass
v.
TOWN OF WAKE FOREST.
No. 320PA87.
Supreme Court of North Carolina.
February 3, 1988.
*140 I. Beverly Lake and Jane P. Harris, Wake Forest, for petitioners-appellants.
Ellis Nassif and Manning, Fulton & Skinner by Howard E. Manning and Charles E. Nichols, Jr., Raleigh, for respondent-appellee.
PER CURIAM.
AFFIRMED.